Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 31, 2022

                                      No. 04-21-00461-CR

                                  D’Andria BALDERRAMA,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR6542
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
       On June 25, 2018, Appellant D’Andria Balderrama was indicted for driving while
intoxicated, third offense. She was represented at trial by Raymond J. Vale Jr.
       On October 22, 2021, after Appellant was again convicted of driving while intoxicated,
Raymond J. Vale Jr. filed Appellant’s notice of appeal, and he has continued as appellate
counsel.
      Appellant’s brief was first due on March 9, 2022. On the due date, Appellant filed a
motion for extension of time, which was granted, and Appellant’s brief was due on April 8,
2022.
      On April 7, 2022, Appellant filed a second motion for extension of time to file her brief,
which we again granted, and we set her brief due on May 9, 2022.
        On May 9, 2022, Appellant filed a motion to supplement the record and a third motion
for extension of time to file her brief. We granted Appellant’s third extension. We set her brief
due on June 8, 2022, but we warned Appellant that “[a]bsent extraordinary circumstances, no
further extensions of time to file the brief will be granted.”
       On June 8, 2022, Appellant filed a fourth motion for an extension of time to file her brief.
Because of counsel’s extraordinary family circumstances, we granted the motion. We ordered
Appellant to file her brief on July 8, 2022, and we cautioned appellate counsel that if Appellant
failed to file her brief as ordered, we could abate the appeal and remand the cause to the trial
court for an abandonment hearing. See TEX. R. APP. P. 38.8(b)(2), (3).
       On July 8, 2022, Appellant filed a fifth motion for extension of time. We granted the
motion, and we ordered Appellant to file her brief on July 18, 2022. We warned Appellant as
follows: “No further extensions of time to file Appellant’s brief will be granted.”
        Appellant filed her brief on July 18, 2022, and the State filed its brief on August 17,
2022.
      On August 22, 2022, Appellant filed a motion for leave to file an amended brief and an
amended brief. The amended brief adds three points of error, and it contains 17,661 words.
        On August 25, 2022, the State filed its opposition to Appellant’s motion. The State noted
the prolonged period Appellant had to prepare and file the brief and this court’s warning that no
further extensions of time to file the brief would be granted.
      On August 26, 2022, Appellant filed a reply to the State’s response and a corrected,
amended brief that was within Rule 9.4’s word limit. See TEX. R. APP. P. 9.4(i)(2)(B).
       Given counsel’s familiarity with the trial proceedings, the many months counsel has had
to prepare the brief, our express statement that we would not grant any further extensions, and
the State’s brief having been filed, Appellant’s motion for leave to file an amended brief is
denied.
        We strike Appellant’s amended brief and her corrected amended brief, and we prohibit
Appellant from filing another amended brief. See TEX. R. APP. P. 38.7. The court will consider
the issues raised in Appellant’s brief filed on July 18, 2022.
        Appellant’s reply brief, if any, is due on September 6, 2022. See TEX. R. APP. P. 38.6(c).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court